COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-07-040-CV
 
 
DEBRA A. WILKERSON                                                         APPELLANT
 
                                                   V.
 
KAREN HOUSTON                                                                  APPELLEE
 
                                              ------------
 
           FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On February 8, 2007, we
notified Appellant that we were concerned this court may not have jurisdiction
over this appeal because it appeared that the notice of appeal was not timely
filed.  We stated that the appeal might
be dismissed for want of jurisdiction unless Appellant or any party desiring to
continue the appeal filed with the court a response showing grounds for
continuing the appeal.  See Tex. R. App. P. 42.3(a), 44.3.  Appellant has not responded to our
notification.
The trial court granted a
final summary judgment on October 5, 2006. 
Appellant filed a motion for new trial on October 31, 2006.  Therefore, Appellant=s notice of appeal was due January 3, 2007.  See Tex.
R. App. P. 26.1(a)(1).  However,
Appellant did not file her notice of appeal until January 30, 2007.   
The time for filing a notice
of appeal is jurisdictional in this court, and absent a timely-filed notice of
appeal or extension request, we must dismiss the appeal.  See Tex.
R. App. P. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997) (holding that once extension period has passed, a party can no
longer invoke an appellate court=s jurisdiction).
Therefore, it is the opinion
of the court that this appeal should be dismissed for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal for want
of jurisdiction.
 
PER CURIAM
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: 
March 22, 2007




[1]See Tex. R. App. P. 47.4.